February 13, 2009


Mr. William E. Trantham
1710 West University Dr, Suite A
Denton, TX 76201



Mr. Benny Parkey
Law Enforcement Center
127 N. Woodrow Lane
Denton, TX 76205
Ms. Amie S. Peace
Coffey, Stout & Peace, L.L.P.
513 West Oak Street
Denton, TX 76206

RE:   Case Number:  08-0093
      Court of Appeals Number:  02-07-00427-CV
      Trial Court Number:  2003-60607-393

Style:      IN RE  GAYLE E. COPPOCK

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed opinion in the
above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Stephanie      |
|   |Robinson           |
|   |Ms. Sherri         |
|   |Adelstein          |